EXHIBIT 10.2

EXECUTION COPY

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This AMENDMENT NO. 1, dated as of March 30, 2006 (this “Amendment”) to the Term
Loan Agreement dated as of June 30, 2005 (as the same may be further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
entered into among STYROCHEM FINLAND OY, a limited liability company organized
under the laws of Finland with Business ID 1094747-6 (the “Borrower”), the other
Loan Parties party thereto, the institutions from time to time party thereto as
Lenders (the “Lenders”), and GUGGENHEIM CORPORATE FUNDING, LLC, a Delaware
limited liability company, as administrative agent (in such capacity, the
“Administrative Agent”), is entered into among the Borrower, the other Loan
Parties party hereto, the Administrative Agent and the Lenders party hereto.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
in certain respects as set forth below; and

WHEREAS, the Lenders have agreed, subject to the terms and conditions
hereinafter set forth, to amend the Credit Agreement in certain respects as set
forth below;

NOW, THEREFORE, in consideration of the premises and the covenants and
obligations contained herein, the sufficiency of which is hereby acknowledged,
the parties hereto agree as follows:

Section 1. Amendments to the Credit Agreement

Except as otherwise expressly set forth herein, the Amendment is, effective as
of December 31, 2005 and subject to the satisfaction (or due waiver) of the
conditions set forth in Section 2 (Conditions Precedent to the Effectiveness of
this Amendment) hereof, the Credit Agreement is hereby amended as follows:

(a) Amendments to Section 1.1 (Defined Terms)

(i) Insert the following new definitions in Section 1.1 (Defined Terms) in the
proper alphabetical order:

“Amendment No. 1 to the Credit Agreement.” that certain Amendment No. 1 to the
Credit Agreement, dated as of March 30, 2006, entered into among the Borrower,
other Loan Parties party thereto, the institutions from time to time party
thereto as Lenders, and the Administrative Agent.

“Available Liquidity”: at any time, the sum of the amount of (a) unrestricted
cash and Cash Equivalents of the Borrower and its Subsidiaries and (b) the
aggregate undrawn amounts then available under the Senior Credit Agreement or
any committed working capital or other committed line of credit of the Borrower
and its Subsidiaries.



--------------------------------------------------------------------------------

AMENDMENT NO 1 TO

CREDIT AGREEMENT

(ii) The definition of “Consolidated EBITDA” is hereby amended by (a) replacing
the word “and” immediately prior to clause (ii) with “,”, (b) adding the word
“and” at the end of clause (ii) thereof and (c) adding the following as a new
clause (iii) thereof:

“ and (iii) any pension or disability plan liability or vacation social security
accrual recorded in the fiscal year 2005 may be added-back to the calculation of
Consolidated EBITDA, provided, however, any other amounts to be added-back to
the calculation of Consolidated EBITDA that are not expressly set forth in this
definition shall be subject to the prior review by, and consent of, the
Administrative Agent, in its sole discretion.”

(b) Amendments to Annex A to the Credit Agreement

Annex A is hereby deleted from the Credit Agreement and replaced with the
corresponding Annex A attached hereto as Exhibit A.

(c) Amendments to Article V (Affirmative Covenants)

(i) Section 5.1 (Financial Statements) of the Credit Agreement is hereby amended
by inserting at the end of clause (a) of Section 5.1 immediately after “;” the
following:

“provided, however, and solely in connection with the fiscal year 2005, the
above referenced financial statements shall be delivered within 104 days after
the end such fiscal year;”.

(ii) Section 5.2 (Certificates; Other Information) of the Credit Agreement is
hereby amended by:

(1) inserting at the end of clause (a) of Section 5.2 immediately after “;” the
following: “ provided, however, that the certificates required to be furnished
to the Administrative Agent pursuant to Section 5.2(a) and (b) shall be based
upon generally accepted accounting principles in the United States of America
(“U.S”) and that the certificate required to be delivered under this
Section 5.2(a) may be delivered by the Borrower’s U.S. based independent
certified public accountant and provided, further, that any such certificate
required to be delivered for the fiscal year 2005 shall be delivered within 120
days after the end of such fiscal year 2005.”

(2) inserting at the end of clause (b) of Section 5.2 immediately after the word
“therewith” the following: “ provided, however, that any such certificates
required to be delivered for the fiscal year 2005 shall be delivered within 120
days after the end of such fiscal year 2005.

(3) deleting the word “and” at the end of clause (f), (b) renumbering clause (g)
thereof clause (h) (and renumbering accordingly each reference to such clause in
any Loan Document that is not an amendment to another Loan Document) and
(c) inserting a new clause (g) immediately after clause (f) thereof to read in
its entirety as follows:

“(g) within 30 days after the end of each month, or 45 days after the end of
each of the first three quarterly periods of each fiscal year of the Borrower,
or 90 days after the end of each fiscal year of the Borrower, as the case may be
a report setting forth Available Liquidity of the Borrower and its Subsidiaries
as of the last day of the applicable period, accompanied by a certificate of a
Responsible Officer certifying to the accuracy and completeness of the
information contained in such report; and”.

 

2



--------------------------------------------------------------------------------

AMENDMENT NO 1 TO

CREDIT AGREEMENT

(d) Amendments to Article VI (Negative Covenants)

(i) Clauses (b) and (c) of Section 6.1 are hereby amended and restated in their
entirety to read as follows:

“(b) Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
on the last day of each fiscal quarter ending on the date set forth below to
exceed the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter

   Maximum Consolidated Leverage Ratio December 31, 2005    Not Applicable
March 31, 2006    Not Applicable June 30, 2006    5.60 to 1 September 30, 2006
   5.20 to 1 December 31, 2006    3.75 to 1 March 31, 2007    3.75 to 1 June 30,
2007    3.75 to 1 September 30, 2007    3.75 to 1 December 31, 2007    3.75 to 1
March 31, 2008    3.75 to 1 June 30, 2008    3.75 to 1

“(c) Minimum Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio for any period of four consecutive fiscal quarters
of the Borrower ending with the fiscal quarters set forth below (or, if less,
the number of full fiscal quarters subsequent to the Closing Date) to be less
than the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter

   Minimum Consolidated Fixed Coverage Ratio December 31, 2005    1.75 to 1
March 31, 2006    1.30 to 1 June 30, 2006    1.75 to 1 September 30, 2006   
2.0 to 1 December 31, 2006    2.0 to 1 March 31, 2007    2.0 to 1 June 30, 2007
   2.0 to 1 September 30, 2007    2.0 to 1 December 31, 2007    2.0 to 1
March 31, 2008    2.0 to 1 June 30, 2008    2.0 to 1

(ii) Section 6.7 (Limitation on Capital Expenditures) is hereby amended by
deleting the existing “€ 1,000,000” Capital Expenditure amount set forth for
fiscal year December 31, 2005 and replacing it with “€ 1,100,000”.

 

3



--------------------------------------------------------------------------------

AMENDMENT NO 1 TO

CREDIT AGREEMENT

(iii) Section 6.10 (Limitations on Transactions with Affiliates) is hereby
amended as of the date of the execution of this Amendment by deleting the last
sentence in that Section and replacing it with the following:

“Notwithstanding the foregoing the Borrower and its Subsidiaries may pay to
Holdings fees and expenses pursuant to the Management Agreement in an aggregate
amount not to exceed one-percent (1%) of the Borrower’s revenue in any fiscal
year, provided that, (i) no Default or Event of Default has occurred and is
continuing (or would result therefrom), (ii) the Borrower is in compliance with
the initial financial covenants set forth in Section 6.1 in effect on the
Closing Date (without giving effect to amendments to such covenant levels set
forth in Amendment No. 1 to the Credit Agreement (the “Original Covenant
Levels”) and (iii) the Borrower is in compliance with the covenants set forth in
Section 6.9 hereto”; provided, however, so long as the Borrower and its
Subsidiaries are in compliance with clauses (i) through (iii) above, the
Borrower may pay an amount equal to (x) one twelfth of current fees and expenses
payable annually by the Borrower to Holdings under the Management Agreement for
each month in which the Borrower is in compliance with the Original Covenant
Levels, (y) 25% of any previously accrued but unpaid management fees if the
Borrower is in compliance with the Original Covenant Levels for any one fiscal
quarter and (z) the remaining 75% of any previously accrued but unpaid
management fees if the Borrower has satisfied the foregoing in subclause
(y) above and is in compliance with the Original Covenant Levels for a second
consecutive fiscal quarter.

Section 2. Conditions Precedent to the Effectiveness of this Amendment

This Amendment shall become effective as of the date set forth in Section 1
when, and only when, the Administrative Agent shall have received (a) this
Amendment, duly executed by the Borrower, the Administrative Agent and the
Lenders constituting the Required Lenders, (b) a certain side letter (the “Side
Letter”), dated as of the date hereof, duly executed by the Borrower, the
Administrative Agent and the Lenders constituting the Required Lenders and
(c) all outstanding and unpaid fees and expenses of Weil, Gotshal & Manges LLP,
counsel to the Administrative Agent.

Section 3. Representations and Warranties

On and as of the date hereof, after giving effect to this Amendment, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender as follows:

(a) this Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, and the
Credit Agreement as amended by this Amendment constitutes the legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms;

(b) each of the representations and warranties contained in Section 3
(Representations and Warranties) of the Credit Agreement, the other Loan
Documents or in any certificate, document or financial or other statement
furnished at any time under or in connection therewith is true and correct in
all material respects on and as of the date hereof as if made on and as of such
date and except to the extent that such representations and warranties
specifically relate to a specific date, in which case such representations and
warranties shall be true and correct in all material respects as of such
specific date; provided, however, that references therein to the “Credit
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby
(if applicable);

 

4



--------------------------------------------------------------------------------

AMENDMENT NO 1 TO

CREDIT AGREEMENT

(c) no Default or Event of Default has occurred and is continuing under the
Credit Agreement, as amended hereby or under any other Loan Document; and

(d) no litigation has been commenced against any Loan Party or any of its
Subsidiaries seeking to restrain or enjoin (whether temporarily, preliminarily
or permanently) the performance of any action by any Loan Party required or
contemplated by this Amendment, the Credit Agreement or any Loan Document, in
each case as amended hereby (if applicable).

Section 4. Fees and Expenses

The Borrower and each other Loan Party agrees to pay on demand in accordance
with the terms of Section 9.5 (Payment of Expenses) of the Credit Agreement all
reasonable out of pocket costs and expenses of the Administrative Agent in
connection with the preparation, reproduction, execution and delivery of this
Amendment and all other Loan Documents entered into in connection herewith.

Section 5. Reaffirmation of Guaranties.

The Guarantor hereby reaffirms its Guarantee Obligations under the Guarantee
Agreement, taking into account the provisions of this Amendment.

Section 6. Reference to the Effect on the Loan Documents

(a) As of the date hereof, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and each
reference in the other Loan Documents to the Credit Agreement (including,
without limitation, by means of words like “thereunder”, “thereof” and words of
like import), shall mean and be a reference to the Credit Agreement as modified
hereby, and this Amendment and the Credit Agreement shall be read together and
construed as a single instrument. Each of the table of contents and lists of
Exhibits and Schedules of the Credit Agreement shall be amended to reflect the
changes made in this Amendment as of the date hereof.

(b) Except as expressly modified hereby, all of the terms and provisions of the
Credit Agreement and all other Loan Documents are and shall remain in full force
and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver or amendment of any other provision of any of
the Loan Documents or for any purpose except as expressly set forth herein.

(d) This Amendment shall be deemed a Loan Document.

Section 7. Execution in Counterparts

This Amendment may be executed in any number of counterparts and by different
parties in separate counterpart (including by facsimile), each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are attached to the same document. Delivery of an executed
counterpart by telecopy shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

5



--------------------------------------------------------------------------------

AMENDMENT NO 1 TO

CREDIT AGREEMENT

Section 8. Governing Law

This Amendment shall be governed by and construed in accordance with the law of
the State of New York.

Section 9. Section Titles

The Section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto.

Section 10. Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

Section 11. Severability

The fact that any term or provision of this Agreement is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.

Section 12. Successors

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the Lenders, the other parties hereto and their respective
successors and assigns.

Section 13. Waiver of Jury Trial

Each of the parties hereto irrevocably waives trial by jury in any action or
proceeding with respect to this Amendment or any other Loan Document.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

STYROCHEM FINLAND OY, as the Borrower By:  

/s/ Michael T. Kennedy

Name:   Michael T. Kennedy Title:   Authorized Signatory STYROCHEM EUROPE (THE
NETHERLANDS) B.V. By:  

/s/ Michael T. Kennedy

Name:   Michael T. Kennedy Title:   Managing Director

RADNOR HOLDINGS CORPORATION,

as the Guarantor

By:  

/s/ Michael T. Kennedy

Name:   Michael T. Kennedy Title:   President and Chief Executive Officer
GUGGENHEIM CORPORATE FUNDING,     LLC, as Administrative Agent By:  

/s/ Todd Boehly

Name:   Todd Boehly Title:   Managing Partner

ORPHEUS FUNDING LLC, by Guggenheim Investment Management, LLC as its Manager

By:  

/s/ Stephen Sautel

Name:   Stephen Sautel Title:   Managing Director



--------------------------------------------------------------------------------

EXHIBIT A

Annex A

PRICING GRID FOR TERM LOANS

 

Consolidated Leverage Ratio

  

Applicable Margin

for Eurodollar Loans

    Applicable Margin
for Base Rate Loans  

Less than 5.75 to 1 and equal to or greater than 4.75 to 1

   8.00 %   5.25 %

Less than 4.75 to 1 and equal to or greater than 3.75 to 1

   7.25 %   4.50 %

Less than 3.75 to 1 and equal to or greater than 3.25 to 1

   6.50 %   3.75 %

Less than 3.25 to 1 and equal to or greater than 2.75 to 1

   5.75 %   3.00 %

Less than 2.75 to 1 and equal to or greater than 2.25 to 1

   5.00 %   2.25 %

Less than 2.25 to 1 and equal to or greater than 1.75 to 1

   3.50 %   0.75 %

Less than 1. 75 to 1

   3.00 %   0.25 %

Changes in the Applicable Margin with respect to Term Loans resulting from
changes in the Consolidated Leverage Ratio shall become effective 5 Business
Days after the date (the “Adjustment Date”) on which financial statements with
respect to the fiscal quarter ended March 31, 2006 are delivered to the Lenders
pursuant to Section 5.1(b) and shall remain in effect until the next change to
be effected pursuant to this paragraph. If any financial statements referred to
above are not delivered within the time periods specified above, then, until
such financial statements are delivered, the Consolidated Leverage Ratio as at
the end of the fiscal period that would have been covered thereby shall for the
purposes of this definition be deemed to be 5.75 to 1. In addition, at all times
while an Event of Default shall have occurred and be continuing, the
Consolidated Leverage Ratio shall for the purposes of this Pricing Grid be
deemed to be 5.75 to 1. Each determination of the Consolidated Leverage Ratio
pursuant to this Pricing Grid shall be made for the periods and in the manner
contemplated by Section 6.1(a).

 

ii